 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDassertionof jurisdiction over a chain of retail stores or service estab-lishments, that the entire chain have a gross annual sales volume ofat least $10,000,000 or that the individual store or establishment com-prising integral parts of the chain have an annual direct inflow of$1,000,000,or anannual indirect inflow of at least $2,000,000, or anannualdirect outflow of at least $100,000.In the present instance, the record discloses that the entire chainof the Employer's operations does not have a gross annual sales vol-ume of $10,000,000.Moreover, assumingarguendothat the six NewYork shops constitute an "individual establishment" and that theshipments from the Brooklyn warehouse to out-of-State points maybe regarded as direct outflow from the New York shops, it is undis-puted that the claimed outflow from the New York warehouse fallsbelow the $100,000 requirement of direct outflow for an "individualestablishment." 4Accordingly, we find that it will not effectuate thepolicies of the Act to assert jurisdiction in the present proceeding.'We shall therefore dismiss the petition.[The Board dismissed the petition.]4 Although the Employer's representative testified that there was a possibility that theshipments by the New York warehouse might exceed $100,000 in 1954, he also doubtedwhether this would be the case.As such possibility is entirelyspeculative,it cannot beconsidered for jurisdictional purposes.5 SeeClaffey's BeautyShoppes,110 NLRB 620;FelswayShoe Corporation,at at.,110NLRB 1914.TRUTH TOOL COMPANYandJOE F. BATSON, ET AL., PETITIONERandLOCAL142,INTERNATIONAL MOLDERS &FOUNDRY WORKERS UNIONOF NORTH AMERICA,AFL.Case No. 18-UD-4.February 8, 1955Decision and Certification of Results of ElectionOn November 17, 1954, a petition was filed by Joe F. Batson andLouis M. Jenson pursuant to Section 9 (e) (1) of the National LaborRelations Act, seeking to withdraw the union-shop authority of Local142, International Molders & Foundry Workers Union of North Amer-ica,AFL, herein called the Union. On December 10, 1954, the Unionmoved to dismiss the petition; which motion the Regional Directordenied.On December 16, 1954, the Regional Director for the Eight-eenth Region conducted an election among the production and main-tenance employees of the Employer at its plant located in Mankato,Minnesota.Upon the conclusion of the election, a tally of ballots wasfurnished the parties in accordance with the Rules and Regulations ofthe Board.111 NLRB No. 93. TRUTH TOOL COMPANY643The tally shows the followingresults :Number of eligible voters-----------------------------------------25Void ballots-----------------------------------------------------0Votescast in favor of withdrawing the authority of the bargaining repre-sentative to require,under its agreement with the Employer,that mem-bership in such Union be a condition of employment----------------24Votescast against the above proposition-----------------------------0Valid ballotscounted---------------------------------------------24Challenged ballots------------------------------------------------0Thereafter, the Union filed timely objections to the election.OnJanuary 7, 1955, the Regional Director issued his report on objections,recommending that the objections be overruled and that the Boardcertify the results of the election.The Union filed timely exceptionsto the Regional Director's report.The Union reiterates its original objections to the election. It con-tends : (1) The election should be set aside and the deauthorizationpetition should be dismissed because its contract with the Employer,executed on July 1, 1954, barred the proceeding; and (2) the RegionalDirector erred in not holding an investigation and hearing in regardto the Petitioner's motive in filing the petition and Employer's con-nection with the deauthorization petition.In conformity with the recommendations of the Regional Director,we find no merit in the first contention of the Union. The Board haslong held that normal contract-bar principles established by the Boardare inapplicable in deauthorization proceedings.'As to the second ob-jection, the Regional Director is only required to direct a hearingin this type of proceeding, "when it appears to the Regional Directorthat the proceeding raises questions which should be decided by theBoard before election." 2We find no question which should have beendecided by the Board was raised by the Union's motion to dismiss, asthe motive of the Petitioners in filing the petition is irrelevant, andthere is no evidence that the Employer was responsible for the petitionbeing filed.'Accordingly, we hereby overrule the exceptions of the Union.As amajority of the employees eligibile to vote have voted in favor of theproposition, we shall certify the results of the election.[The Board certified that a majority of employees eligible to votehave voted to withdraw the authority of Local 142, International Mold-ers & Foundry Workers Union of North America, AFL, to requireunder its agreement with the Employer that membership in such labororganization be a condition of employment.]I The Great Atlantic h Pacific Tea Company,100 NLRB 1494,at 1495; Member Mur-dock, although dissenting inThe Great Atlantic f Pacific Tea Companycase,now deemshimself bound by the decision of the Board in that case and later cases in which the prin-ciplewas reaffirmed.F.W.Woolworth Company,107 NLRB 671;Accurate MoldingCorporation,107 NLRB 1087;Hydraulics Unlimited ManufacturingCo., 107 NLRB 1646.2 Section 102 67, National Labor Relations Board, Rules and Regulations, Series 6. SeealsoAccurate Molding Corporation,supra,at footnote 4.3SeeHydraulics Unlimited Manufacturing Co, supra.344056-55-vol. 111-42